DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 9, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The copy applicant provided is not legible. Accordingly, the information referred to therein has not been considered and the document will not appear on any patent issuing from the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,008,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patent claims may be construed broadly enough to encompass the subject matter of the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially constant temperature range” in claims 1 and 3-5 is a relative term which renders the claims indefinite. The term “substantially constant temperature range” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any constant temperature range will be considered to read on the claims.
Claims 9-12 are considered vague and indefinite because it is unclear what applicant means when reciting “the ceramic membrane”. Is applicant referring to the “at least one ceramic membrane” previously recited? For examination purposes, the claims will be considered to recite “the at least one ceramic membrane.” Appropriate action required.
Claims 2 and 6-8 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inglesby et al. (“Enhanced Methane Yields from Anaerobic Digestion of Arthrospira Maxima Biomass in an Advanced Flow-Through Reactor with an Integrated Recirculation Loop Microbial Fuel Cell”).
Inglesby et al. teach a method for post-treatment conditioning of wastewater conditioned by an anaerobic process (AAR), comprising: feeding product water from an anaerobic membrane bioreactor to a microbial fuel cell (abstract), wherein the microbial fuel cell comprises graphite functional equivalents of electrodes (pg. 7998) and a heterogeneous cation exchange membrane (pg. 7998).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (“Membrane Fouling Mechanism in the Membrane-Coupled Anaerobic Bioreactor”) in view of Zoh et al. (“Application of a Membrane Bioreactor for Treating Explosives Process Wastewater”).
Per claims 1 and 19, Choo et al. disclose a method and apparatus for treating waste water including biodegradable compounds, comprising: feeding wastewater to an anaerobic reactor (Fig. 1); operating the anaerobic reactor at a 
Zoh et al., also directed to a method and apparatus for treating wastewater including biodegradable compounds, disclose a method and apparatus for utilizing a ceramic membrane (abstract) to separate suspended solids and wastewater from an anaerobic reactor (Fig. 1) in order to, for example, recycle beneficial microbes back to the anaerobic reactor.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method and apparatus of Choo et al. such that it includes feeding the mixed liquor to at least one ceramic membrane to separate suspended solids and wastewater, thereby producing a purified water stream in order to, for example, recycle beneficial microbes back to the anaerobic reactor.
Per claim 7, Choo et al. do not disclose wherein a hydraulic mixer nozzle accommodates a high velocity of up to 14 m/sec.
It is submitted that it would have well within the purview of the skilled artisan through routine experimentation and/or design choice to have a hydraulic mixer nozzle accommodate a high velocity of up to 14 m/sec in order to, for example, thoroughly mix components without creating excessive frothing/foaming in the wastewater.
Further, the examiner notes that applicant has not provided for the record a proper showing (e.g., comparative test data) of any new and unexpected result achieved by utilizing the recited nozzle velocity.
Per claim 8, Choo et al. do not disclose wherein the at least one ceramic membrane is selected from the group consisting of an ultrafiltration ceramic membrane and a microfiltration ceramic membrane.
Zoh et al. disclose wherein the at least one ceramic membrane is selected from the group consisting of an ultrafiltration ceramic membrane and a microfiltration ceramic membrane (pg.1019, col. 1, paragraph 1) in order to, for example, recycle beneficial microbes back to the anaerobic reactor.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes wherein the at least one ceramic membrane is selected from the group consisting of an ultrafiltration ceramic membrane and a microfiltration ceramic membrane. 
Per claim 9, Choo et al. does not disclose wherein the ceramic membrane is operated at a cross flow velocity of 1.5-4.0 m/sec.
It is submitted that it would have well within the purview of the skilled artisan through routine experimentation and/or design choice to have the ceramic membrane operated at a cross flow velocity of 1.5-4.0 m/sec in order to, for example, remove solids without damaging the membrane.
Further, the examiner notes that applicant has not provided for the record a proper showing (e.g., comparative test data) of any new and unexpected result achieved by utilizing the recited cross flow velocity.
Per claim 10, Choo et al. does not disclose wherein the ceramic membrane is operated at flux between 15 to 100 lmh.
It is submitted that it would have well within the purview of the skilled artisan through routine experimentation and/or design choice to have the ceramic membrane operated at flux between 15 to 100 lmh. in order to, for example, remove solids without damaging the membrane.
Further, the examiner notes that applicant has not provided for the record a proper showing (e.g., comparative test data) of any new and unexpected result achieved by utilizing the recited flux. 
Per claim 11, Choo et al. do not disclose the method further comprising cleaning the ceramic membrane using backwash to retain flux at the 
Zoh et al. disclose the method further comprising cleaning the ceramic membrane using backwash to retain flux (p. 1020, col. 1, paragraph 1) in order to, for example, ensure that the membrane does not clog.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes cleaning the ceramic membrane using back pulse to retain flux (p. 1020, col. 1, paragraph 1) at the 
Per claim 12, Choo et al. do not disclose further comprising chemical cleaning the ceramic membrane by circulating a solution of sodium hypochlorite, sodium hydroxide, hydrochloric acid and citric acid through the ceramic membrane.
Zoh et al. disclose the method further comprising chemical cleaning the ceramic membrane by circulating a solution of sodium hypochlorite, sodium hydroxide, hydrochloric acid and citric acid through the ceramic membrane (p. 1020, col. 1, paragraph 1) in order to, for example, ensure that the membrane does not clog. 
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes the method further comprising chemical cleaning the ceramic membrane by circulating a solution of sodium hypochlorite, sodium hydroxide, hydrochloric acid and citric acid through the ceramic membrane in order to, for example, ensure that the membrane does not clog. 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. in view of Zoh et al. as applied above and further in view of Inglesby et al. 
Per claim 2, Choo et al., as modified by Zoh et al., do not disclose further comprising continuously stirring the anaerobic reactor during the step of feeding wastewater.
Inglesby et al. disclose continuously stirring the anaerobic reactor during the step of feeding wastewater (Fig. 1; pg. 7998, col. 1, 1st full paragraph, “CSTR”) in order to, for example, induce intimate mixing.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes continuously stirring the anaerobic reactor during the step of feeding wastewater in order to, for example, induce intimate mixing. 
Per claim 6, Choo et al., as modified by Zoh et al., do not disclose wherein the continuous stirring is conducted through a hydraulic mixer.
Inglesby et al. disclose wherein the continuous stirring is conducted through a hydraulic mixer (Fig. 1; pg. 7998, col. 1, 1st full paragraph, “CSTR”) in order to, for example, induce intimate mixing.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes wherein the continuous stirring is conducted through a hydraulic mixer in order to, for example, induce intimate mixing.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. in view of Zoh et al. as applied above, and further in view of Upendrakumar et al. (US 2006/0175252). 
Per claim 3, Choo et al., as modified by Zoh et al., do not disclose wherein the substantially constant temperature range is between 20 °C and 45 °C. 
Upendrakumar et al. disclose method comprising an anaerobic reactor wherein a substantially constant temperature range is between 20 °C and 45 °C ([0042]) in order to, for example, provide a suitable temperature for specific, desirable microorganisms to degrade organic material.  
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al, such that it includes wherein the substantially constant temperature range is between 20 °C and 45 °C in order to, for example, provide a suitable temperature for specific, desirable microorganisms to degrade organic material.  
Per claim 4, Choo et al., as modified by Zoh et al., do not disclose wherein the substantially constant temperature range is between 36 °C and 38 °C. 
Upendrakumar et al. disclose method comprising an anaerobic reactor wherein a substantially constant temperature range is between 36 °C and 38 °C ([0042]) in order to, for example, provide a suitable temperature for specific, desirable microorganisms to degrade organic material.  
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes wherein the substantially constant temperature range is between 36 °C and 38 °C in order to, for example, provide a suitable temperature for specific, desirable microorganisms to degrade organic material.  
Per claim 5, Choo et al., as modified by Zoh et al., do not disclose wherein the substantially constant temperature range is between 56 °C and 58 °C. 
Upendrakumar et al. disclose method comprising an anaerobic reactor wherein a substantially constant temperature range is between 56 °C and 58 °C ([0042]) in order to, for example, provide a suitable temperature for specific, desirable microorganisms to degrade organic material.  
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Choo et al., as modified by Zoh et al., such that it includes wherein the substantially constant temperature range is between 56 °C and 58 °C in order to, for example, provide a suitable temperature for specific, desirable microorganisms to degrade organic material.  
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inglesby et al. in view of Lladonosa (“Novel Reactor Design as an Integral Solution: Microbial Fuel Cell and Wastewater Treatment System”).
Per claim 14, Inglesby et al. do not disclose wherein the microbial fuel cell includes both a high oxidation-reduction potential zone and a low oxidation-reduction potential zone separated by heterogeneous cation exchange membrane.
Lladonosa discloses a method wherein the microbial fuel cell includes both a high oxidation-reduction potential zone and a low oxidation-reduction potential zone separated by heterogeneous cation exchange membrane (abstract; pages 7 and 12; Figs. 2.6, 2.7) in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Inglesby et al. such that it includes wherein the microbial fuel cell includes both a high oxidation-reduction potential zone and a low oxidation-reduction potential zone separated by heterogeneous cation exchange membrane in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Per claim 15, Inglesby et al. do not disclose wherein an anaerobic outlet of the anaerobic membrane bioreactor feeds to the low oxidation-reduction potential zone of the microbial fuel cell. 
Lladonosa discloses a method wherein an anaerobic outlet of the anaerobic membrane bioreactor feeds to the low oxidation-reduction potential zone of the microbial fuel cell (abstract; pages 7 and 12; Figs. 2.6, 2.7) in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Inglesby et al. such that it includes wherein an anaerobic outlet of the anaerobic membrane bioreactor feeds to the low oxidation-reduction potential zone of the microbial fuel cell in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Per claim 16, Inglesby et al. do not disclose wherein an air and water mixture is fed to the high oxidation-reduction potential zone.
Lladonosa discloses a method wherein an air and water mixture is fed to the high oxidation-reduction potential zone (abstract; pages 7 and 12; Figs. 2.6, 2.7) in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Inglesby et al. such that it includes wherein an air and water mixture is fed to the high oxidation-reduction potential zone in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Per claim 17, Inglesby et al. do not disclose further comprising generating voltage due to a potential difference between high oxidation-reduction potential zone and a low oxidation-reduction potential zone in the microbial fuel cell following degradation of chemical oxygen demand in the low oxidation-reduction potential zone.
Lladonosa discloses a method further comprising generating voltage due to a potential difference between high oxidation-reduction potential zone and a low oxidation-reduction potential zone in the microbial fuel cell following degradation of chemical oxygen demand in the low oxidation-reduction potential zone (abstract; pages 7 and 12; Figs. 2.6, 2.7) in order to, for example, effect treatment while providing sufficient energy output and lower costs.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Inglesby et al. such that it includes generating voltage due to a potential difference between high oxidation-reduction potential zone and a low oxidation-reduction potential zone in the microbial fuel cell following degradation of chemical oxygen demand in the low oxidation-reduction potential zone in order to, for example, effect treatment while providing sufficient energy output and lower costs. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inglesby et al. (“Enhanced Methane Yields from Anaerobic Digestion of Arthrospira Maxima Biomass in an Advanced Flow-Through Reactor with an Integrated Recirculation Loop Microbial Fuel Cell”) in view of Zoh et al. (“Application of a Membrane Bioreactor for Treating Explosives Process Wastewater”).
Per claim 18, Inglesby et al. disclose a method of treating waste water including biodegradable compounds, comprising: feeding wastewater to an anaerobic reactor (pg. 7998); operating the anaerobic reactor at a substantially constant temperature range to produce a mixed liquor including suspended solids and wastewater (pg. 7998) and sending the purified water stream to a microbial fuel cell for polishing, wherein the microbial fuel cell comprises graphite anodes and cathodes and a heterogeneous cation exchange membrane (7998).  Inglesby et al. do not disclose feeding the wastewater to a ceramic membrane to separate suspended solids and wastewater, thereby producing a purified water stream.
Zoh et al. disclose utilizing a ceramic membrane (abstract) to separate suspended solids and wastewater from an anaerobic reactor (Fig. 1) in order to, for example, recycle beneficial microbes back to the anaerobic reactor.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Inglesby et al. such that it includes feeding the mixed liquor to at least one ceramic membrane to separate suspended solids and wastewater, thereby producing a purified water stream in order to, for example, recycle beneficial microbes back to the anaerobic reactor. 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/21/22